  Case 1:20-cv-00404-MN Document 35 Filed 04/06/21 Page 1 of 1 PageID #: 751




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE
 TOM HUSSEY PHOTOGRAPHY, LLC,                     )
                                                  )
                        Plaintiff,                )
                                                  )
         v.                                       )   C.A. No. 20-404-MN
                                                  )
 BDG MEDIA, INC.,                                 )
                                                  )
                        Defendant.                )
                                             ORDER
        At Wilmington this 6th day of April 2021:

        WHEREAS, Plaintiff filed an Amended Complaint and Jury Demand (D.I. 26) against

Defendant;

        WHEREAS, on March 17, 2021, Defendant filed a Motion to Dismiss Plaintiff’s

Complaint or, in the Alternative, to Transfer Venue to the Southern District of New York (D.I. 27);

        WHEREAS, on April 5, 2021, Plaintiff filed its Answering Brief in Opposition to

Defendant’s Motion to Dismiss Plaintiff’s Complaint, or in the alternative, to Transfer Venue to

the Southern District of New York in which it stated, “Plaintiff reiterates that it does not contest,

and affirmatively assents to, the transfer of this action to Defendant’s preferred venue so long as

the entire case, including the pending motion to dismiss, is then addressed by the transferee court,”

(D.I. 34 at 7);

        THEREFORE, IT IS HEREBY ORDERED that Defendant’s motion (D.I. 27) is

GRANTED to the extent it requests transfer of the instant case to the Southern District of New

York. The portion of that motion seeking dismissal shall remain pending for the transferee court.

The Clerk of Court is hereby directed to transfer this action to the Southern District of New York

and CLOSE this case.


                                                      The Honorable Maryellen Noreika
                                                      United States District Judge
